Exhibit 10.35 CAMERON INTERNATIONAL CORPORATION Performance-Based Restricted Stock Unit Award Agreement GRANT Date:[ ] (Including Non-Compete, Non-Solicitation, and Confidentiality Agreements) Performance Period:[ ] This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is between the employee named in the attached Notice of Grant of Award (“Participant”) and Cameron International Corporation (the “Company”), in connection with the Performance-Based Restricted Stock Unit (“PRSU”) Award granted to Participant by the Company under the Company’s Equity Incentive Plan (the “Plan”).For purposes of this Award Agreement, “Employer” means the Company or Subsidiary that employs the Participant on the applicable date. All capitalized terms not defined in this Award Agreement shall have the same meaning as set forth in the Plan.
